Citation Nr: 0422624	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  03-00 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether the reduction in the rating for the veteran's 
service-connected low back disorder from 60 percent to 10 
percent (subsequently restored to 40 percent) was proper.

2.  Whether termination of the veteran's total disability 
rating based upon individual employability as a result of 
service-connected disabilities (TDIU) was proper.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to February 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  The Board remanded this case to 
the RO in October 2003.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  While there were no procedural shortcomings in the RO's 
decision to reduce the veteran's rating for a low back 
disorder from 60 percent to 10 percent, the evidence of 
record at the time of this reduction does not show such 
sustained material improvement as to warrant such a 
reduction.

3.  While there were no procedural shortcomings in the RO's 
decision to terminate the grant of TDIU, the evidence of 
record at the time of this termination does not show such 
sustained material improvement as to warrant the termination.





CONCLUSIONS OF LAW

1.  The reduction in the rating for the veteran's service-
connected low back disorder from 60 percent to 10 percent 
(subsequently restored to 40 percent) was not proper, and the 
60 percent evaluation thus should be restored.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.344, 4.1, 4.7 (2003).

2.  The termination of TDIU was not proper, and TDIU thus 
should be restored.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.344, 4.1, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below,  no further assistance in developing the facts 
pertinent to this limited matter is required at this time.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether TDIU is 
warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b), which require that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  This 
regulation also provides that, with respect to other 
disabilities that are likely to improve, namely those for 
which evaluations have been in effect for less than five 
years, re-examinations disclosing improvement will warrant a 
rating reduction.  38 C.F.R. § 3.344(c).  

The provisions of 38 C.F.R. § 3.344(a) and (b) are applicable 
because the veteran's prior 60 percent disability evaluation 
had been in effect for more than five years at the time of 
the reduction.  Specifically, this evaluation had been in 
effect from May 6, 1997 until August 1, 2002.  

The Board has first considered the evidence upon which the 
prior 60 percent evaluation for a low back disorder and grant 
of TDIU were based in an April 2001 rating action.  An April 
2000 VA peripheral nerves examination revealed mild sensory 
loss in both legs; preserved strength, with some limitation 
because of pain; the ability to perform heel and toe walking 
with pain; and slight asymmetry of reflexes.

In May 2001, the RO received an April 2001 statement from a 
physical therapist that called into question the degree of 
the veteran's low back disorder symptoms.  Subsequently, a VA 
field examination was conducted in October 2001, and the 
examiner noted that several of the veteran's neighbors had 
noted an absence of physical limitations.  Also, several 
neighbors had observed him performing such activities as 
using a chain saw, mowing the grass, playing football, and 
wrestling with his children.  

The rating reduction and TDIU termination in this case were 
based on the results of VA peripheral nerves and spine 
examinations conducted in January 2002.  The peripheral 
nerves examination was noted to be relatively benign, 
although the veteran's disability picture was described as 
"fairly complicated."  The veteran was recommended to have 
MRI and EMG testing; it appears from the record that he 
failed to report for an MRI, but an EMG from the same month 
was "abnormal" and revealed a mild degree of peripheral 
neuropathy, with L5-S1 nerve root irritation or radiculopathy 
to the left.  The spine examination report indicates that the 
veteran was using a wheelchair.  Upon examination, the 
veteran had flexion to 85 degrees and extension to 15 
degrees, but with pain.  The veteran complained of increased 
numbness and tingling over the left anterior thigh.  Again, 
however, the examination was described as "complex," and 
the examiner found the veteran's low back pain to be "very 
difficult to assess."  

Subsequently, the RO notified the veteran in March 2002 that 
the rating for his back disorder would be reduced from 60 
percent to 10 percent and that TDIU would also be terminated.  
The Board is satisfied that there were no procedural 
shortcomings in the RO's reduction of the veteran's 
evaluation or the termination of TDIU.  Following the 
proposed March 2002 rating reduction, the RO notified the 
veteran of the proposed action in the same month, informed 
him of his right to submit evidence and to appear for a 
personal hearing, and allowed him a period of 60 days 
required under 38 C.F.R. § 3.105(e) before proceeding with 
the rating reduction and the TDIU termination in May 2002.

At the time of this decision, the veteran's disorder was 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002) and 38 C.F.R. § 4.124a, Diagnostic Code 8626 (2003).  

Under Diagnostic Code 5293, which has since been revised, 
mild intervertebral disc syndrome warranted a 10 percent 
evaluation.  A 20 percent evaluation was assigned for 
moderate intervertebral disc syndrome, with recurring 
attacks.  A 40 percent evaluation was in order in severe 
cases, with intermittent relief.  A 60 percent evaluation was 
warranted in pronounced cases, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Under Diagnostic Code 8626, which remains in effect, a 10 
percent evaluation is assigned for mild incomplete paralysis 
of the anterior crural nerve (femoral).  Higher evaluations 
are assigned in moderate (20 percent) and severe (30 percent) 
cases.  A 40 percent evaluation contemplates complete 
paralysis, with paralysis of quadriceps extensor muscles.

During his November 2002 VA hearing, the veteran acknowledged 
performing some of the activities witnessed by his neighbors 
but attributed them to "[p]art of what I consider physical 
therapy."  He further complained of worsening of his left 
leg and numbness and asserted that he was "infeasible for 
competitive employment."  Finally, he described the RO's 
actions as "pretty much of a witch hunt."  

During this same time period, the veteran was treated for low 
back symptomatology by Junaid Akhtar, M.D.  In a December 
2003 statement, Dr. Akhtar noted that the veteran had severe 
degenerative disc disease that "most definitely" had not 
improved.  Dr. Akhtar noted "unrelenting pain" that 
interfered with concentration, required bed rest and ice, and 
necessitated anti-inflammatory and pain medications every two 
hours.  Finally, Dr. Akhtar indicated that he was "unaware 
of any job where an employee is permitted to undergo bed rest 
every two hours."  The RO subsequently received treatment 
records from Dr. Akhtar, dated from January 2001 to March 
2004, which confirm ongoing treatment and medication for low 
back pain.  

The veteran was afforded several VA examinations in 2004, and 
a May 2004 VA examination revealed that he had "some" 
relief from his low back symptoms but also "has some very 
bad days where he is in a lot of pain" and had a 
"ballpark" of 200 or 250 days per year where there were 
incapacitating episodes.  Based on this new evidence, the RO, 
in a June 2004 rating decision, assigned a 40 percent 
evaluation, based on consideration of the old criteria of 
Diagnostic Code 5293 and the recent revisions to that code 
section, now included in Diagnostic Code 5243.  This increase 
was effectuated as of August 1, 2002, which had been the 
effective date of the prior reduction to 10 percent.

The question thus becomes whether there was "evidence of 
sustained material improvement under the ordinary conditions 
of life," as is required under 38 C.F.R. § 3.344(a) for a 
rating reduction and, correspondingly, for TDIU termination.  
This is a high burden for VA to meet, and the Board is not 
convinced that the recent medical evidence of record so 
unequivocally shows material improvement as to warrant the 
noted reductions.

In this case, the Board has reviewed the findings from the 
January 2002 VA examinations and observes that, while these 
findings could be interpreted as suggestive of some degree of 
improvement, they are largely equivocal, and the examiners 
expressed uncertainty about the extent of the veteran's 
"complex" disability picture.  The Board also cannot ignore 
the fact that the examiners did not state that the veteran's 
entire claims file had been reviewed, even though certain 
medical records from 1997 and 1998 were cited.  As such, 
their findings may have been based on an incomplete history.    

Moreover, the examiners did not have the benefit of reviewing 
the recent medical records of Dr. Akhtar, who treated the 
veteran during the same time period, found no evidence of 
improvement in his low back symptoms whatsoever, and noted 
that his "unrelenting" low back pain required regular bed 
rest and medication.  This evidence, though added to the 
claims file after the rating reduction, clearly is consistent 
with pronounced intervertebral disc syndrome, which, under 
the old criteria of Diagnostic Code 5293, warranted a 60 
percent evaluation.

Overall, and after resolving all doubt in the veteran's favor 
under 38 U.S.C.A. § 5107(b), the Board has concluded that the 
reduction in the disability evaluation for his low back 
disorder from 60 percent to 10 percent and the termination of 
TDIU were not proper, and both the prior 60 percent 
evaluation and TDIU should be restored.  This determination 
represents a full grant of the benefits sought on appeal.


ORDER

The reduction in the rating for the veteran's service-
connected low back disorder from 60 percent to 10 percent 
(subsequently restored to 40 percent) was not proper, and the 
60 percent evaluation is thus restored.

The termination of TDIU was not proper, and TDIU is thus 
restored.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



